STATE OF LOUISIANA

                                        COURT OF APPEAL

                                          FIRST CIRCUIT




                                           2021 CA 1472


                           BRILLIANT NATIONAL SERVICES, INC.

                                              VERSUS

         THE TRAVELERS INDEMNITY COMPANY AND LEXINGTON
                                    INSURANCE COMPANY


                                                   JUDGMENT RENDERED:       SEP 0 7 2022


                                            Appealed from
                                 The Nineteenth Judicial District Court
                            Parish of East Baton Rouge - State of Louisiana
                                 Docket Number 656, 308 - Section 24

                           The Honorable Donald R. Johnson, Presiding Judge


      James K. Ordeneaux                                           COUNSEL FOR APPELLANT
      Scott H. Mason                                               PLAINTIFF/ DEFENDANT- IN-
      G. Bruce Parkerson                                           RECONVENTION— Brilliant
      New Orleans, Louisiana                                       National Services, Inc.



      Amy S. Malish                                                COUNSEL FOR APPELLANTS
      Maura Z. Pelleteri                                           DEFENDANTS- IN-
      New Orleans, Louisiana                                       RECONVENTION— Brilliant
                                                                   National Services, Inc. and
                                                                   Coastal Chemical Company,
                                                                   LLC



      Tina L. Kappen                                               COUNSEL FOR APPELLEES
      C61este D. Elliott                                           DEFENDANTS/ PLAINTIFFS- IN-
      New Orleans, Louisiana                                       REcONVENTION— The

                                                                   Travelers Indemnity
                                                                   Company, The Charter Oak
                                                                   Fire Insurance Company, The
                                                                   Phoenix Insurance Company,
                                                                   and United States Fidelity
                                                                   and Guaranty Company


Inc               Lj
                       BEFORE:    MCCLENDONq WELCH, AND THERIOT, JJ.
WELCH, J.


          In this insurance coverage dispute, the plaintiff, Brilliant National Services,

Inc. (" Brilliant"),           appeals    a   summary judgment            rendered      in   favor   of   the


defendants—         The Travelers Indemnity Company, The Charter Oak Fire Insurance

Company, The Phoenix Insurance Company, and United States Fidelity and

Guaranty Company ( collectively, "               Travelers"     or "   Travelers companies") --- which


dismissed all of Brilliant' s claims against Travelers with prejudice and declared


that Travelers has no duty to provide insurance coverage to Brilliant or Coastal

Chemical Company, LLC (" CCC, LLC") under the policies at issue.                             We affirm.


          In a related appeal - 2021 CA 1471— Brilliant and CCC, LLC challenge a


summary judgment rendered in favor of Lexington Insurance Company,                                      which




dismissed all of Brilliant' s claims against Lexington with prejudice and declared


that Lexington has no duty to defend or indemnify CCC, LLC.

                           FACTS AND PROCEDURAL HISTORY


          Brilliant filed suit against Travelers' (             among other defendants),             seeking


contribution for the costs of defending CCC,                       LLC in a number of asbestos -


exposure personal injury lawsuits filed in various state courts in Louisiana,

beginning in 2011. 2 Brilliant alleged that the Travelers companies issued various

general liability insurance policies to their insureds between 1969 and 1982

    Travelers policies").          Brilliant alleged that certain plaintiffs in the underlying

asbestos lawsuits claimed that CCC, LLC was the successor to an insured entity

under the Travelers policies that allegedly manufactured, distributed, marketed, or

sold asbestos -containing products.              Brilliant claimed that if CCC, LLC was found



    Brilliant filed an original petition for damages, as well as first, second, and third supplemental
and amending petitions for damages.
2
     Brilliant' s   original   petition   identified   seventy- nine   suits   filed   against   CCC,    LLC.

Subsequently, one additional plaintiff filed suit against CCC, LLC. See Phillip Morris Percle,
Sr. v. ANCO Insulations, Inc., Docket No. 2019- 1016, Civil District Court, Parish of Orleans,
State of Louisiana.       According to the record, all plaintiffs in the underlying asbestos lawsuits
have since dismissed their claims against CCC, LLC, with the exception of the Percle lawsuit.



                                                        W
to be the successor to an entity insured under the Travelers policies,                     then the



insured entity' s rights under the policies transferred to CCC, LLC by operation of

law.    Brilliant further alleged that regardless of whether CCC, LLC was the


successor of an entity insured under the Travelers policies, Travelers owed CCC,

LLC a duty to defend based on the allegations raised in the underlying asbestos

lawsuits and the terms and conditions of the Travelers policies.                      Accordingly,

Brilliant sought declaratory judgment that Travelers owed a duty to defend CCC,

LLC in the underlying asbestos lawsuits.               Brilliant also sought judgment in its


favor and against Travelers for damages; a 1/ 7 virile share from each of the


Travelers companies for attorney' s fees and costs paid by Brilliant in defense of

CCC, LLC in the underlying asbestos lawsuits; and legal interest, costs, and all

other relief to which Brilliant may be entitled.

       Travelers answered,         raising numerous affirmative defenses and filing a

reconventional demand against Brilliant and CCC, LLC.3                     In the reconventional


demand, Travelers sought a declaration that Brilliant and CCC, LLC have no rights


under the Travelers policies and/ or that there is no coverage for the contractual


obligations assumed by Brilliant. Travelers further soughtdismissal of Brilliant' s

claims with prejudice, at its sole costs, and for all other equitable and legal relief


deemed just and proper.'


       Thereafter, Travelers moved for summary judgment, seeking a dismissal

with prejudice of Brilliant' s claims at Brilliant' s costs.         Travelers further sought a


declaration that Travelers does not owe any insurance coverage obligations under

3 Travelers answered Brilliant' s original petition for damages. Thereafter, Brilliant filed first and
second supplemental and amending petitions for damages, naming The Charter Oak Fire
Insurance Company as an additional defendant. Travelers and The Charter Oak Fire Insurance
Company responded to those petitions. Brilliant then filed a third supplemental and amending
petition, adding The Phoenix Insurance Company and United States Fidelity and Guaranty
Company as defendants, to which the Travelers companies responded. In its response, Travelers
indicated that its answer, as amended, on behalf of all the Travelers companies superseded any
prior answers and reconventional demands filed by Travelers and The Charter Oak Fire
Insurance Company.

4 Brilliant and CCC, LLC answered Travelers' reconventional demand.


                                                  3
any of the Travelers policies to Brilliant or CCC, LLC because neither Brilliant nor

CCC, LLC is an " insured" or otherwise entitled to coverage under the Travelers


policies.




       Brilliant and CCC, LLC opposed Travelers' motion for summary judgment.'

In a timely -filed reply memorandum, Travelers objected to two exhibits submitted

by Brilliant and CCC, LLC in support of their opposition— Exhibit                  4 and Exhibit




       Following a hearing on Travelers' motion for summary judgment, the trial

court took the matter under advisement and ordered the parties to submit post -



hearing proposed findings of fact, burdens of proof, conclusions of law, rulings on

Travelers' evidence objections, and a proposed judgment.


       In a judgment signed on October 8, 2020, the trial court granted Travelers'


motion for summary judgment; dismissed all of Brilliant' s claims against Travelers

with prejudice; and declared that Travelers does not have any coverage obligations

under the Travelers policies to Brilliant or CCC, LLC because neither Brilliant nor


CCC, LLC is an insured. The trial court adopted Travelers' proposed findings of


fact and conclusions of law as its reasons for judgment. Brilliant and CCC, LLC


now appeal.'




            SUMMARY JUDGMENT ON INSURANCE COVERAGE


       Whether an insurance policy, as a matter of law,                 provides    or   precludes




coverage is a dispute that can be properly resolved within the framework of a

motion for summary judgment. George S. May Int' l Co. v. Arrowpoint Capital

Corp.,   2011- 1865 (   La. App.    1St Cir. 8/ 10/ 12), 97 So. 3d 1167, 1171.           Summary

judgment declaring a lack of coverage under an insurance policy may not be


s The trial court granted Brilliant and CCC, LLC' s ex parte motion to file their memorandum,
statement of genuinely disputed material facts, and exhibits in opposition under seal.
6 Brilliant and CCC, LLC filed a motion for devolutive appeal on December 10, 2020.        The trial
court signed an order of appeal on December 10, 2020, notice of which was transmitted by the
Clerk of Court to the parties on December 11, 2020.



                                                0
rendered unless there is no reasonable interpretation under which coverage could


be afforded when applied to the undisputed material facts shown by the evidence

supporting the motion.          Smith v. Moreau, 2017- 0003 (           La. App. 1St Cir. 6/ 2/ 17),

222 So. 3d 761, 765.         Absent a conflict with statutory provisions or public policy,

insurers are entitled to limit their liability and impose and enforce reasonable

conditions upon the policy obligations they contractually assume.                       Hickey v.

Centenary Oyster House,              97- 1074 ( La. 10/ 20/ 98),    719 So. 2d 421,      425.    An


insurer seeking to avoid coverage through summary judgment bears the burden of

proving some exclusion applies to preclude coverage. Smith, 222 So. 3d at 765.

           Appellate courts review summary judgments de novo under the same criteria

that govern the district court' s consideration of whether summary judgment is

appropriate.       Guste v. Lirette, 2017- 1248 (        La. App. 1St Cir. 6/ 4/ 18),   251 So. 3d


1126, 1129.'       Where the facts are undisputed and the matter presents a purely legal

question, summary judgment is appropriate. See Landry v. Progressive Sec. Ins.

Co., 2021- 00621 ( La. 1/ 28/ 22),           So. 3d ,            2022 WL 263003, at * 3.


                                          DISCUSSION


DUTY TO DEFEND


           In their first assignment of error, Brilliant and CCC, LLC argue that the trial


court erred in declaring that Travelers had no duty to defend or indemnify CCC,

LLC in the underlying asbestos lawsuits.                In their related second assignment of



7 In its brief on appeal, Travelers objected to the appellants' reliance on exhibits that were not
attached to their opposition. Brilliant and CCC' s opposition stated:

           In support of their Opposition, Brilliant [ and CCC, LLC] adopt by reference and
           incorporate herein their Memorandum in Opposition to Lexington Insurance
           Company' s Motion for Summary Judgment, along with the Affidavit, Exhibits[,]
           and Statement of Genuinely Disputed Material Facts.
To   the    extent Brilliant and   CCC,   LLC attempted to adopt by reference its opposition
memorandum, affidavit, exhibits, and statement of disputed material facts that were filed in
opposition to a different motion for summary judgment in the related case ( 2021 CA 1471),       we

note that only the documents filed in support of or in opposition to the motion for summary
judgment before the court may be considered. See La. C. C. P. art. 966( A)( 2) and ( D)( 2). In our
de novo review, we only consider the evidence that was attached in support of Brilliant and CCC,
LLC' s opposition to Travelers' motion. See, e. g., Tillman v. Nationwide Mut. Ins. Co., 2020-
0250 ( La. App. I` Cir. 2/ 22/ 21), 321 So. 3d 1017, 1022, writ denied, 2021- 00429 ( La. 5/ 25/ 21).


                                                  E
error, the appellants argue that genuine issues of material fact exist as to whether


CCC, LLC is the successor to Travelers' insured, i.e., the entity that allegedly


distributed the products at issue in the underlying asbestos               lawsuits.    The


appellants argue these genuine issues of material fact should have precluded the


trial court from granting summary judgment in Travelers' favor.

       An insurer' s duty to defend its insured arises           solely    under   contract.


Arceneaux v. Amstar Corp.,           2015- 0588 ( La. 9/ 7/ 16), 200 So. 3d 277, 286.    An


insurer' s duty to defend its insured is determined by the allegations of the

plaintiff' s petition, with the insurer obligated to furnish a defense unless from the


petition, it is clear the policy unambiguously excludes coverage.         Guste, 251 So. 3d


at 1133.    If, assuming the allegations of the petition are true, there is both coverage

under the policy and liability to the plaintiff, the insurer must defend the insured

regardless of the outcome of the suit.     Guste, 251 So. 3d at 1133.     An insurer' s duty

to defend suits on behalf of an insured presents a separate and distinct inquiry from

that of the insurer' s duty to indemnify a covered claim after judgment against the

insured in the underlying liability case.     See Elliott v. Cont' l Cas. Co., 949 So. 2d


1247, 1250 ( La. 2/ 22/ 07), 949 So. 2d 1247, 1250.


The Travelers Policies: Is CCC, LLC an " insured'?


       In moving for summary judgment, Travelers argued that it had no duty to

defend or indemnify CCC, LLC, nor its alleged subrogee, Brilliant, because CCC,

LLC is not and has never been one of Travelers' " insureds" under any of the


Travelers policies.     Travelers'   evidence submitted in support of its motion for


summary judgment show that the Travelers companies issued the following

policies:



      Phoenix Policy

      The     Phoenix    Insurance     Company     issued   policy   number     L- 69- 92- 87


  Phoenix policy") to Coastal Chemicals,           Inc. and Coastal     Chemical Co.      of




                                              3
California, Inc.        The Phoenix policy was effective from February 1,                 1969, to


February 1,   1970.      The Phoenix policy' s " duty to defend" provision set forth:

                I. COVERAGE Y— CONTRACTUAL BODILY
                INJURY LIABILITY

                COVERAGE              Z,—CONTRACTUAL                   PROPERTY
                DAMAGE LIABLITY


                       The company will pay on behalf of the insured all
                sums which the insured ...shall become legally obligated
                to pay as damages because of
                                     Coverage Y. bodily injury or
                                     Coverage Z. property damage
                to which this insurance applies, caused by an occurrence,
                and the company shall have the right and duty to defend
                any suit against the insured seeking damages on account
                of such bodily injury or property damage, even if any of
                the    allegations    of this   suit are   groundless,   false[,]    or

                fraudulent,     and     may     make    such     investigation      and

                 settlement of any claim or suit as it deems expedient, but
                the company shall not be obligated to pay any claim or
                judgment or to defend any suit after the applicable limit
                 of the company' s liability has been exhausted by
                payment ofjudgments or settlements.


The Phoenix policy defined " named insured" as:

                 named      insured"    means     the   person    or   organization

                named in Item 1 of the declarations of this policy[.]

Item 1 of the Phoenix policy lists the " named insured" as Coastal Chemicals, Inc.

and Coastal Chemical Co. of California, Inc.                     The Phoenix policy defined

 insured" as:


                 insured" means any person or organization qualifying as
                an insured in the " Persons Insured" provision of the
                applicable insurance coverage.             The insurance afforded
                applies separately to each insured against whom claim is
                made or suit is brought, except with respect to the limits
                of the company' s liability[.]

The Phoenix policy defined " Persons Insured"              as:



                II. PERSONS INSURED

                         Each of the following is an insured under this
                insurance to the extent set forth below:

                 a) if the named insured is designated in the declarations
                      as an individual, the person so designated;



                                                   7
                b) if the named insured is designated in the declarations
                   as a partnership or joint venture, the partnership or
                   joint venture        so designated[,]     and    any partner      or
                   member thereof[,]        but only with respect to his liability
                   as such;


                c) if the named insured is designated in the declarations
                   as other than an individual, partnership[,] or joint
                   venture, the organization so designated[,]
                                                                and any
                   executive officer, director[,] or stockholder thereof

                   while acting within the scope of his duties as such.

         Coastal Chemicals, Inc. and Coastal Chemical Co. of California, Inc. were


the "   Persons Insured"      under the Phoenix policy.            There is no dispute that the


Phoenix policy expired prior to the formation of CCC, LLC' s predecessor, which

was incorporated in 1987.           Because neither CCC, LLC nor its predecessor was a


party to the Phoenix policy, CCC, LLC cannot be a " named insured"                        under the



Phoenix policy. Furthermore, neither CCC, LLC nor its predecessor falls into the

definition of "insured" or " Persons Insured" under the Phoenix policy.

         TIC Policies


         The Travelers Indemnity Company ("               TIC")    issued four pertinent general


liability policies— first, policy number NSL- 4203276 to Coastal Chemical,                       Inc.


and Coastal Chemical of California, Inc.               The policy was effective from February

1,   1970, to February 1,     1971.    Second, TIC issued policy number NSL- 6530600 to

Coastal Chemical, Inc. and Coastal Chemical of California, Inc.                   The policy was

effective from February 1,          1971,   to February 1,    1972.    Third, TIC issued policy

number     NSL- 7603131        to     Coastal   Chemical,    Inc.    and   Coastal    Chemical    of




California, Inc.    The policy was effective from February 1, 1972, to February 1,

1973.     Finally, TIC issued policy number NSL- 316A815- 9 to the first Coastal

Chemical Co., Inc. and Coastal Industries, Inc.                The policy was effective from

February 1, 1973, to February 1,          1974. The "    duty to defend" provisions set forth:

               I. Coverage A— Bodily            Injury Liability
                 Coverage B— Property             Damage Liability



                                                   8
               The company will pay on behalf of the insured all sums
               which the insured shall become legally obligated to pay
               as damages because of

                                    Coverage A. bodily injury or
                                    Coverage B. property damage
               to which this insurance applies, caused by an occurrence,
               and the company shall have the right and duty to defend
               any suit against the insured seeking damages on account
               of such bodily injury or property damage, even if any of
               the    allegations     of the   suit are    groundless,     false[,]    or

               fraudulent,      and    may     make       such    investigation       and

               settlement of any claim or suit as it deems expedient, but
               the company shall not be obligated to pay any claim or
               judgment or to defend any suit after the applicable limit
               of    the   company' s     liability      has   been     exhausted
                                                                                      by
               payment ofjudgments or settlements.


The TIC policies defined " named insured" as:


                named       insured"    means      the   person    or   organization

               named in Item 1 of the declarations of this policy[.]

Item 1 of the declarations of the TIC policies list the " named insured" as Coastal

Chemical of California, Inc.; Coastal Chemical Co., Inc.; and Coastal Industries,


Inc. The TIC policies define " insured"            as:




                insured" means any person or organization qualifying as
               an insured in the " Persons Insured"                provision   of the
               applicable insurance coverage.


The TIC policies define " Persons Insured" as:


               II. Persons Insured

               Each of the following is an insured under this insurance
               to the extent set forth below:

                a) if the named insured is designated in the declarations
                     as an individual, the person so designated but only
                     with respect to the conduct of a business of which he
                     is the sole proprietor; 181
                b) if the named insured is designated in the declarations
                     as a partnership or joint venture, the partnership or
                     joint venture     so designated[,]        and any partner         or
                     member thereof[,]     but only with respect to his liability
                     as such;




8 The fourth TIC policy, number NSL- 316A815- 9, added to this subsection, " and            the spouse of
the named insured with respect to the conduct of such a business[.]"


                                                    0
               c) if the named insured is designated in the declarations
                   as other than an individual, partnership[,] or joint
                   venture, the organization   so designated[,] and any
                   executive officer, director[,] or stockholder thereof

                   while acting within the scope of his duties as such;
               d) any person (      other than an employee of the named
                   insured) or organization while acting as real estate
                   manager for the named insured....

              This insurance does not apply to bodily injury or property
              damage arising out of the conduct of any partnership or
              joint venture of which the insured is a partner or member
              and which is not designated in this policy as a named
              insured.


   Coastal Chemicals, Inc.; Coastal Chemical of California, Inc.; the first Coastal


Chemical Co., Inc.; and Coastal Industries, Inc. were the " Persons Insured"            under




the TIC policies.      There is no dispute that the TIC policies expired prior to the


formation of CCC, LLC' s predecessor, which was incorporated in 1987. Because


neither CCC, LLC nor its predecessor was a party to the TIC policies, CCC, LLC

cannot be a " named insured" under the TIC policies. Furthermore, neither CCC,


LLC nor its predecessor falls into the definition of "insured" or " Persons Insured"


under the TIC policies.


        Charter Oak Policies


        The Charter Oak Fire Insurance Company ("             Charter Oak")      issued two


pertinent general liability policies— first, policy number 650- 729A350- 3- COF- 74

to the first Coastal Chemical Co., Inc.;      Coastal Chemical Industries; and Revalray,

Inc.    The policy was effective from February 1,            1974,     to February 1,   1975.


Second, Charter Oak issued policy number 650- 729A350- 3- COF- 75 to Coastal,

Inc.   and Revalray,    Inc.     The policy was effective from February 1,          1975, to


February 1,   1976. The "      duty to defend" provisions set forth:

              A. Insuring Agreements
              1.   Comprehensive         General
                                            Liability—Coverage A
               Bodily Injury) and Coverage B ( Property Damage)—
              The Travelers will pay on behalf of the Insured all sums
              which the Insured shall become legally obligated to pay
              as damages because of:



                                               10
              a) bodily injury; or
              b) property damage;
             to which this insurance applies, caused by an occurrence.
              The Travelers shall have the right and duty to defend any
              suit against the Insured seeking damages on account of
              such bodily injury or property damage, even if any of the
              allegations    of     the   suit   are   groundless,       false[,]    or

              fraudulent,    and
                                     may     make      such   investigation         and

              settlement of any claim or suit as it deems expedient, but
             The Travelers shall not be obligated to pay any claim or
             judgment or to defend any suit after the applicable limit
             of The Travelers' liability has been exhausted by
             payment of judgments or settlements.


The Charter Oak policies defined " named insured"             as:



                 Named Insured" means the person or organization named in Item 2
             of the GENERAL DECLARATIONS.


Item 2 of the general declarations of the Charter Oak policies list the "                 named



insured"   as the first Coastal Chemical Co., Inc.; Coastal Chemical Industries;


Coastal, Inc.;   and Revalray, Inc. The Charter Oak policies define " insured"            as:



              Insured" means any person or organization qualifying
             as an Insured in the " Persons Insured" provision. The
             insurance afforded applies separately to each Insured
             against whom claim is made or suit is brought, except
             with respect to the limits of The Travelers' liability.

The Charter Oak policies define " Persons Insured"            as:




             C. Persons Insured

             1.    Coverages A and B— Each                of the following is an
             Insured to the extent set forth below:
                 a) if the Named Insured is designated in the GENERAL
                   DECLARATIONS as an individual, the person so
                   designated but only with respect to the conduct of a
                   business of which he is the sole proprietor[,] and the
                   spouse of the Named Insured with respect to the
                   conduct of such a business;
                 b) if the Named Insured is designated in the GENERAL
                   DECLARATIONS as a partnership or joint venture,
                   the partnership or joint venture so designated[,] and
                   any partner or member thereof[,] but only with respect
                   to his liability as such;
                 c) if the Named Insured is designated in the GENERAL
                   DECLARATIONS             as    other    than     an   individual,
                   partnership[,]    or joint venture, the organization so
                   designated[,]    and any executive officer, director[,]           or




                                                 11
                  stockholder thereof while acting within the scope of
                  his duties as such;
                d) any person ( other than an employee of the Named
                  Insured) or organization while acting as real estate
                  manager for the Named Insured....

                  This insurance does not apply to bodily injury or
                  property damage arising out of the conduct of any
                  partnership or joint venture of which the Insured is a
                  partner or member and which is not designated in the
                  GENEARL DECLARATIONS as a Named Insured.


         The first Coastal Chemical Co., Inc.; Coastal Chemical Industries; Coastal,


Inc.;   and Revalray, Inc. were the " Persons Insured" under the Charter Oak policies.

There is no dispute that the Charter Oak policies expired prior to the formation of


CCC, LLC' s predecessor, which was incorporated in 1987. Because neither CCC,


LLC nor its predecessor was a party to the Charter Oak policies, CCC, LLC cannot

be a " named insured" under the Charter Oak policies. Furthermore, neither CCC,


LLC nor its predecessor falls into the definition of "insured" or " Persons Insured"


under the Charter Oak policies.


         USF& G Policies


         United States Fidelity and Guaranty Company ("        USF& G")     issued three


pertinent general liability policies— first, policy number 1 CC D 47495 to Coastal,

Inc.    The policy was effective from April 1,       1980, to April 1,   1981.   Second,


USF&     G issued policy number 1 CC E 25259 to Coastal, Inc.            The policy was

effective from April 1,    1981, to April 1,    1982.   Finally, USF& G issued policy

number 1 CC -017151046 to Coastal, Inc.         The policy was effective from April 1,

1982, to November 1, 1982.      The " duty to defend" provisions set forth:

               I Coverage A—BODILY INJURY LIABILITY

                  Coverage B— PROPERTY DAMAGE LIABILITY

               The Company will pay on behalf of the Insured all sums
               which the Insured shall become legally obligated to pay
               as damages because of

                               A. bodily injury or
                               B. property damage



                                           12
               to    which        this       insurance       by an
                                                               applies,         caused


               occurrence, and the Company shall have the right and
               duty to defend any suit against the Insured seeking
               damages on account of such bodily injury or property
               damage, even if any of the allegations of the suit are
               groundless,        false[,]    or fraudulent, and may make such
               investigation and settlement of any claim or suit as it
               deems expedient, but the Company shall not be obligated
               to pay any claim or judgment or to defend any suit after
               the applicable limit of the Company' s liability has been
               exhausted by payment ofjudgments or settlements.

The USF& G policies defined " named insured"                           as:



                Named           Insured"       means      the     person         or   organization

               named in Item 1 of the declarations of this policy[.]

Item 1 of the declarations of the USF& G policies list the " named insured"                                    as



Coastal, Inc. The USF& G policies define " insured" as:


                Insured" means any person or organization qualifying
               as an insured in the " Persons Insured" provision of the
               applicable insurance coverage.                     The insurance afforded
               applies separately to each Insured against whom claim is
               made or suit is brought, except with respect to the limits
               of the Company' s liability[.]

The USF& G policies define " Persons Insured" as:


               II. PERSONS INSURED

               Each of the following is an Insured under this insurance
               to the extent set forth below:

                a) if     the    Named          Insured           is         designated   in   the

                    declarations as an individual, the person so designated
                    but only with respect to the conduct of a business of
                    which he is the sole proprietor ... ;191

                b) if     the    Named          Insured           is         designated   in   the

                    declarations as a partnership or joint venture,                            the

                    partnership or joint venture so designated[,] and                          any
                    partner or member thereof[,]                 but only with respect to
                    his liability as such;
                c) if     the    Named          Insured           is         designated   in   the

                    declarations as other than an individual, partnership[,]
                    or joint venture, the organization so designated[,]                        and

                    any     executive         officer,        director[,]        or   stockholder

                    thereof while acting within the scope of his duties as
                    such;




9 The fourth TIC policy, number NSL-316A815- 9, added to this subsection, " and                      the spouse of
the named insured with respect to the conduct of such a business[.]"



                                                         13
                 d) any person ( other than an employee of the Named
                     Insured) or organization while acting as real estate
                     manager for the Named Insured....

                This  insurance does not apply to bodily injury or
                property damage arising out of the conduct of any
                partnership or joint venture of which the Insured is a
                partner or member and which is not designated in this
                policy as a Named Insured.

        Coastal, Inc. was the " Persons Insured" under the USF& G policies. There is


no dispute that the USF& G policies expired prior to the formation of CCC, LLC' s


predecessor, which was incorporated in 1987. Because neither CCC, LLC nor its


predecessor was a party to the USF& G policies, CCC, LLC cannot be a "                  named



insured" under the USF& G policies.           Furthermore, neither CCC, LLC nor its


predecessor falls into the definition of " insured"      or "   Persons Insured" under the


USF& G policies.


Successor Liability

        Because      Brilliant   and CCC,   LLC   are   not " Persons     Insured," "   named




insureds,"    or "   insureds" under the Travelers policies,     CCC, LLC could only be

entitled to coverage under the Travelers policies if CCC, LLC is the " successor" to


an entity insured under the Travelers policies.

        The following facts are pertinent to the issue of successor liability.            The


company alleged to have distributed the asbestos -containing products in the

asbestos lawsuits was incorporated in 1958 as the first " Coastal Chemical Co.,


Inc."   In 1974, the first Coastal Chemical Co., Inc. amended its charter to change


its corporation' s name to " Coastal, Inc."        In 1987,     a   new   corporation   named



 Coastal Chemical Co., Inc." was incorporated ( i.e., the second Coastal Chemical


Co., Inc.).   That same year, the newly incorporated second Coastal Chemical Co.,

Inc. acquired certain assets of Coastal, Inc. Coastal, Inc. remained in business and


continued to operate after the 1987 asset transfer.       In 2010, Coastal, Inc. merged


with Coastal of Abbeville, LLC.




                                             14
       In 1998, CCC, LLC formed and merged with the second Coastal Chemical


Co., Inc.,   becoming the surviving entity. Regarding the merger of CCC, LLC and

the second Coastal Chemical Co., Inc.,           Brilliant specifically alleged: "            when [ the


second]   Coastal Chemical [ Co., Inc.] acquired [ Coastal, Inc.' s] assets in 1987, it


did not assume the liabilities of [Coastal, Inc.]          Accordingly, [ CCC, LLC] did not

acquire the liabilities of [Coastal, Inc.] when it merged with [ the second] Coastal


Chemical [ Co., Inc.].


      Despite this, appellants argue that because certain plaintiffs in the underlying

asbestos lawsuits alleged that CCC, LLC is the successor to the first Coastal


Chemical Company, Inc./ Coastal,            Inc., Travelers owes CCC,              LLC a duty to

defend, irrespective of whether the allegations of successor liability are ultimately

proven, or whether the plaintiffs prevail.            Even though CCC, LLC has repeatedly

and expressly denied that it is the successor to the first Coastal Chemical

Company,      Inc./ Coastal,    Inc., the    appellants    argue   that   the     plaintiffs     in the


underlying asbestos lawsuits would have to establish CCC,                         LLC' s successor


liability in order to recover.         Regardless of whether the plaintiffs prevail, the


appellants contend that Travelers owes CCC, LLC a duty to defend based on the

asbestos plaintiffs' allegations.




      The basic principle of corporate successor liability was set forth by the

United States Supreme Court in Golden State Bottling Co.,                         Inc.   v.   National


Labor Relations Board:


                T] he general rule of corporate liability is that, when a
               corporation sells all of its assets to another, the latter is
               not responsible for the seller' s debts or liabilities, except
               where (   1)   the purchaser expressly or impliedly agrees to
               assume the       obligations; ( 2)     the purchaser is merely a
               continuation      of   the   selling    corporation;   or (   3)    the

               transaction is entered into to escape liability.

414 U. S.    1685 182 n.5, 94 S. Ct. 414,        424, 38 L.Ed.2d 388 ( 1973).                 Louisiana


Courts have followed this general rule of corporate successor liability.                 J.D. Fields




                                                 15
   Co. v. Nottingham Const. Co., LLC, 2015- 0723 (                    La. App.    1St Cir. 11/ 9/ 15),


184 So. 3d 99, 102.


       Herein,     the key consideration is whether the                   successor is       in   fact   a


 continuation"     of the predecessor.              See J.D. Fields &     Co., 184 So. 3d at 103.


Brilliant and CCC, LLC point out that certain asbestos plaintiffs alleged that CCC,

LLC is a "    continuation"     of Coastal, Inc. and its former division, Coastal Chemical


Co., Inc.      The extent to which a predecessor and a successor have common


shareholders, directors,        officers, or even employees are pertinent considerations.



Further, prior business relationships should be considered, as should the continuity

of the identity of the business in the eyes of the public.                J.D. Fields &       Co., 184


So. 3d at 103.     However, the threshold requirement to trigger a determination of


whether successor liability is applicable under the "             continuation"    exception is that


one corporation must have purchased all or substantially all the assets of another.

J.D. Fields &      Co., 184 So. 3d at 103 ( citing Pichon v. Asbestos Defendants,


2010- 0570 ( La. App.     4th Cir. 11/ 17/ 10), 52 So. 3d 240, 244, writ denied, 2010- 2771


La. 2/ 4/ 11), 57 So. 3d 317).         In the instant case, CCC, LLC has not argued that its


predecessor—     the second Coastal Chemical Co., Inc.— purchased all the assets of


Coastal, Inc. in the 1987 asset transfer.              CCC, LLC states that " Travelers' named


insured,     Coastal,   Inc.,   sold    all   its    assets   necessary   to   operate   a    chemical


distribution business to Coastal Chemical Co. Inc., [ CCC,                 LLC' s] predecessor by

merger." (    Emphasis added).         There is no dispute that Coastal, Inc. retained assets


and remained in business after the 1987 asset transfer.


      The appellants argue that summary judgment was improper because there

are genuine issues of material fact as to whether CCC, LLC is the successor to the


first Coastal Chemical Company, Inc./ Coastal, Inc.;                however, there is no factual


dispute on the issue of successor liability. There is no evidence before the court

either in support of or in opposition to Travelers' motion for summary judgment as


                                                      16
to whether any of the Travelers policies were expressly transferred from any of

Travelers' insureds to CCC, LLC' s predecessor in the 1987 asset transfer or any

other merger documents.            Further,   there are no allegations in the underlying

asbestos lawsuits that CCC, LLC' s predecessor acquired all of Coastal, Inc.' s


assets and liabilities.    Finally, CCC, LLC has expressly and repeatedly denied that

CCC, LLC is the successor to the first Coastal Chemical Company, Inc./ Coastal,

Inc.


         The asbestos plaintiffs'     allegations that CCC, LLC is the successor to


Coastal, Inc. are legal conclusions, not factual allegations.           Any legal conclusions

regarding successor liability are irrelevant to any determination of Travelers'

defense obligation. It is well settled that allegations of fact contained in a petition,


and not the conclusions, determine the obligation to defend.                 Henly v. Phillips

Abita Lumber Co.,         2006- 1856 ( La. App.      1st Cir. 10/ 3/ 07), 971 So. 2d 1104, 1114.


 Coverage Follows Liability"


         Brilliant and CCC, LLC further argue that under the theory of " coverage

follows liability," the right to recover under an insurance policy transfers by

operation of law when the liability for which the coverage is sought also transfers

by operation of law. " The right to recover under an insurance policy follows the

liability that the insurer underwrote." See P.R. Mallory &              Co. v. Am. States Ins.


Co.,    No. 54C01 -0005 -CP -00156 ( Ind. Cir. Ct. July 29, 2004),         2004 WL 1737489,


at *   5 ( unpublished) ( citin   Northern Insurance Co. of New York v. Allied Mut.


Ins. Co., 955 F. 2d 13531 1357 ( 9th Cir. 1992) ("         the right to indemnity arising from

the policy] transferred together with the potential liability. This right to indemnity

followed the liability rather than the policy itself')).          We note, however, that the




                                                17
Northern Insurance case from which this theory of "coverage follows liability"

derives may no longer be good law.lo

        As noted by Travelers, the " coverage follows liability" theory has never

been adopted in Louisiana."               Louisiana law is clear that liabilities do not


automatically transfer, but must be in writing.               La. C. C.   art.   1821.     Successor


liability does not entitle a successor, by operation of law, to the insurance coverage

of its predecessor in Louisiana. Any person alleging that CCC, LLC assumed the


first Coastal Chemical Company,            Inc./ Coastal, Inc.' s delictual obligations must


demonstrate that the assumption was in writing.              Courts must look to the contract


itself to determine whether liabilities were transferred. 12           See La. C. C. art. 1821;


J.D. Fields & Co., 184 So. 3d at 102.


        There is no evidence before the court in support of or in opposition to


Travelers'     motion for summary judgment as to whether any of the Travelers

policies were expressly transferred from any of Travelers' insureds to CCC, LLC' s

predecessor in the 1987 asset transfer or in any other merger documents. 13


to See Axis Reinsurance Co. v. Telekenex, Inc., 913 F. Supp.2d 793, 808 ( N.D. Cal. 2012).
Subsequent decisions by California state courts raise questions as to the validity of the Northern
Insurance rule, even in California. At least one California court of appeals has rejected outright
the Northern Insurance rule.     See Gen. Accident Ins. Co. v. Superior Ct.,       55 Cal. App. 4th
1444, 1454, 64 Cal. Rptr. 2d 781, 788 ( 1997).

11 The U. S. Fifth Circuit Court of Appeals has also rejected the " coverage follows liability"
theory in a case similar to the current matter, where a purchase agreement between two parties
did not transfer a policy of insurance.    The Fifth Circuit noted that the purchase agreement
specifically excluded the insurance policy from the asset transfer agreement, holding that the
 parties clearly intended for the insurance coverage to remain with [ the policyholder]." Keller
Foundations, Inc. v. Wausau Underwriters Ins. Co., 626 F. 3d 871, 876- 78 ( 5th Cir. 2010).

12 Louisiana may enforce certain post -loss transfers of liability insurance, entitling the assignee
to certain rights:


        There is no public policy in Louisiana which precludes an anti -assignment clause
        from applying to post -loss assignments. However, the language of the anti -
        assignment clause must clearly and unambiguously express that it applies to
        post -loss assignments. Thus, it is necessary for the federal district court to
        evaluate the relevant anti -assignment clauses on a policy -by -policy basis to
        determine whether the language is sufficient to prohibit post -loss assignments.

Emphasis added).     In re Katrina Canal Breaches Litig.,      2010- 1823 ( La. 5110111),   63 So. 3d
955, 964.

13 In support of the " coverage follows liability" theory, the appellants cite to AMEC Constr.
Mgmt., Inc. v. Fireman' s Fund Ins. Co.,         No. CIV.A. 13- 718- JJB ( M.D. La. May 9, 2014),


                                                  18
 Eitzht- Corners Rule"


        Brilliant and CCC, LLC argue that based on the "                eight -corners rule,"   the



allegations of the petitions in the underlying asbestos lawsuits and the terms of the

Travelers policies determine whether Travelers owes CCC, LLC a duty to defend.

The plaintiffs in the underlying asbestos lawsuits alleged they were exposed to

asbestos -containing products that were supplied and distributed by CCC,                      LLC


during the time period when the Travelers policies were issued to Coastal, Inc.;

Coastal Chemical, Inc.;       and the first Coastal Chemical Company, Inc. Overlapping

with successor liability issues, certain asbestos plaintiffs alleged that CCC, LLC is

the successor to the first Coastal Chemical Company,                    Inc. and Coastal, Inc.


Accepting the asbestos plaintiffs' allegations as true, CCC, LLC would be liable

for conduct that took place during the effective dates of the Travelers policies.                In


contrast, Travelers argues that there are no allegations against CCC, LLC in the


underlying asbestos lawsuits that trigger coverage under the Travelers policies.

Travelers contends that the appellants cannot rely on allegations of third parties

that CCC, LLC is an insured of Travelers.


        Referred to as the "     eight -corners rule"   by our Supreme Court in American

Home Assurance Co. v. Czarniecki, 230 So. 2d 253, 259 ( La. 1969), an insurer


must look to the four corners of the petition and the four corners of the policy to

determine whether it has a duty to defend.             Vaughn v. Franklin, 2000- 0291 ( La.


App. Pt Cir. 3/ 28/ 01), 785 So. 2d 79, 84, writ denied, 2001- 1551 ( La. 10/ 5/ 01), 798



2014 WL 1875264 ( unpublished). In AMEC, the insurer filed a Fed. R. Civ. P. 12( b)( 6) motion,

seeking a dismissal of an alleged successor entity' s complaint for " failure to state a claim upon
which relief can be granted," which is similar to an exception of no cause of action in Louisiana
state courts.   The federal district court found that the complaint alleged facts sufficient to show
that successor liability may exist under the corporate successor liability " continuation"
exception, and that the alleged successor entity may be able to establish that its alleged
predecessor' s insurer may have a duty to defend and indemnify under the policy at issue.
AMEC Constr. Mgmt., Inc., 2014 WL 1875264, at * 3.              The appellants mischaracterize the
AMEC case, however, by claiming that the federal district court held that rights under a liability
policy transfer by operation of law. The AMEC court merely denied an insurer' s Fed. R. Civ. P.
12( b)( 6) motion. The court did not make any substantive holding on the " coverage follows
liability" theory, nor on an insurer' s duty to defend.

                                                  19
So. 2d 969.     Cases applying the "   eight -corners rule"   hold that an insurer owes a


duty to defend if, assuming the factual allegations are true, there would be both ( 1)

coverage under the policy, and ( 2) liability to the plaintiff.     Maldonado v. Kiewit


Louisiana Co., 2013- 0756 (    La. App.     lst Cir. 3/ 24/ 14),   146 So. 3d 210, 218- 19.


When making this analysis, the allegations of the petition are liberally interpreted

in determining whether they set forth grounds that bring the claims within the

scope of the insurer' s duty to defend. An insurer' s duty to defend arises whenever

the pleadings against the insured disclose even a possibility of liability under the

policy.   Although the allegations of the petition may ultimately turn out to be

incorrect or untrue, the insurer is still obligated to provide a defense. Vaughn, 785

So. 2d at 84.     If, however, a petition does not allege facts within the scope of


coverage, an insurer is not required to defend a suit against its insured. Guste, 251


So. 3d at 1134.


      Even though the asbestos plaintiffs allege that CCC, LLC supplied or


distributed asbestos -containing products to the asbestos plaintiffs' jobsites, those

allegations do not trigger coverage under the four corners of the Travelers policies.


As discussed in detail above, the pertinent provisions in the Travelers policies


clearly define "   Persons Insured"    and include only specific individuals in those

definitions.    None of the asbestos plaintiffs'     allegations    could,   even if proven,

transform CCC, LLC into an individual defined as a " Persons Insured"              under the


Travelers policies— i.e., an executive officer, director, or stockholder of Coastal


Chemicals, Inc. or Coastal Chemical Co. of California, Inc. under the Phoenix


policy; an executive officer, director, or stockholder of Coastal Chemical, Inc.;


Coastal Chemical of California, Inc.; or Coastal Industries, Inc. under the TIC


policies; an executive officer, director, or stockholder of the first Coastal Chemical


Co., Inc.; Coastal Chemical Industries; Coastal, Inc.;        or Revalray, Inc. under the




                                            FA
Charter Oak policies; or an executive officer, director, or stockholder of Coastal,

Inc. under the USF& G policies.


OPPOSITION EVIDENCE


       In their third and final assignment of error, Brilliant and CCC, LLC argue


that the trial court erred in excluding Exhibit 4 and Exhibit 4A, submitted by

Brilliant and CCC, LLC in opposition to Travelers' motion for summary judgment.

Exhibit 4 is an affidavit of Brilliant' s authorized representative, Dennis St. George,


who attested that he is familiar with Brilliant' s business records.                    The affidavit


states in pertinent part: "       Attached as Exhibit A is a true and correct copy of certain

portions of an Asset Purchase Agreement involving Brenntag, Inc."                       Exhibit 4A is


a heavily redacted version of an apparent asset purchase agreement referenced by

St. George in his affidavit.


       In a timely -filed reply memorandum, Travelers objected to Exhibit 4 and

Exhibit 4A:


                   Travelers   objects      to   Brilliant   and [    CCC,   LLC' s]
                   submission of Exhibit 4 and Exhibit 4a, the almost

                   completely redacted/ incomplete copy of the Brilliant -
                   CCC Agreement....         Brilliant should not be allowed to
                   rely upon the Brilliant -CCC Agreement for any of its
                   arguments which can hardly be said to be authenticated
                   as being true and correct with heavy redactions and over
                   at least 80 pages missing. There is a protective order in
                   place and the documents have been filed under seal.
                   There is no basis not [ to] submit the entire Brilliant -CCC
                   AgreementJ141




         The only documents that may be filed in support of or in opposition to the

motion       are     pleadings,      memoranda,         affidavits,   depositions,       answers    to



interrogatories,      certified   medical    records,   written   stipulations,   and    admissions."




La. C. C. P. art. 966( A)(4).        Additionally, La. C. C. P. art. 966( D)( 2)        sets forth that


  a] ny objection to a document shall be raised in a timely filed opposition or reply



14 Travelers objected to Exhibit 4 to the extent the affidavit references the asset purchase
agreement.




                                                   21
memorandum."           Article 966( D)( 2)      further provides that the trial court "               shall




consider all objections prior to rendering judgment"                 and "   shall specifically state on


the record or in writing which documents, if any, it held to be inadmissible or

declined to consider."


          The trial court adopted Travelers' proposed findings of fact and conclusions


of law as its reasons for judgment.          In ruling on Travelers' objection, the trial court

stated:




                Despite having a protective order and filing under seal,
                Brilliant has submitted as Exhibit 4A a heavily redacted
                document with over 80 missing pages. It is impossible to
                discern    what      the   Brilliant -CCC      Agreement         provides
                without    the    definitions      and    other      provisions.       See

                  13. 2. Documentary evidence— Original writing rule,                    19
                La. Civ. L. Treatise, Evidence And Proof § 13. 2 ( 2d ed.)
                The document itself could not be admitted,                       and    the

                Brilliant Affidavit does not satisfy the basic requirements
                to make this document admissible.

                Affidavits must be based on personal knowledge and
                must set forth facts that would be admissible in evidence.
                La. Code Civ. Proc. Art. 967( A). Brilliant' s Affidavit is
                lacking any description as to what certain portions of the
                Brilliant -CCC Agreement are attached or even how the
                Affiant knows what is attached. The Affidavit does not
                satisfy the requirements of Article 967( A) because it does
                not establish that it was made on personal knowledge,
                show affirmatively that Affiant is competent to testify to
                the   matters     stated   therein,      or   what    portions       of the

                Brilliant -CCC Agreement are even being attached. See
                Unifund CCC Partners v. Perkins, 2012- 1851 ( La. App.
                1 Cir. 9/ 25/ 13);    134 So. 3d 626, 632; Durand v. Graham,
                2019- 1312 ( La. App. 1 Cir. 6/ 12/ 20); ---           So. 3d ---, 2020
                WL 3119036.       Accordingly, Exhibit                 4A      and    those
                portions    of    Exhibit      4    regarding        Exhibit     4A     are

                inadmissible.     However, as set forth below, even if these
                exhibits were considered in ruling on Travelers' Motion,
                Brilliant would not be able to maintain a claim in
                contract against Travelers under Louisiana law.


          Louisiana Code of Civil Procedure article 967( A) provides, in pertinent part:


 Supporting and opposing affidavits shall be made on personal knowledge, shall

set   forth   such    facts as    would be         admissible     in evidence,         and    shall   show




affirmatively that the affiant is competent to testify to the matters stated therein."



                                                    22
Personal knowledge encompasses only those facts that the affiant saw, heard, or

perceived with his own senses.                      Berard        v.    L-3   Communications            Vertex


Aerospace, LLC, 2009- 1202 ( La. App.                    1St Cir. 2/ 12/ 10), 35 So. 3d 334, 349, writ


denied, 2010- 0715 ( La. 6/ 4/ 10),            38    So. 3d 302.           Furthermore,        an   affirmative




showing of competency cannot be established without a predicate showing of
                                                                                                               1St
personal knowledge. Unifund CCR Partners v. Perkins, 2012- 1851 (                                   La. App.

Cir. 9/ 25/ 13), 134 So. 3d 626, 631- 32.


          With regard to business records, records of regularly conducted business


activity are not excluded by the hearsay rule, even though the declarant is available

as   a   witness.       See La. C. E. art. 803( 6).        A party who seeks to submit written

hearsay evidence pursuant to La.                 C. E.    art.    803( 6)     must authenticate it by a

qualified       witness.     The witness laying the foundation for admissibility of the

business records does not have to be the preparer of the records.                                   A qualified


witness only needs to be familiar with the record-keeping system of the entity

whose business records are sought to be introduced. The custodian of the record or


other qualified witness must explain the record-keeping procedures of the business

and thus,        lay the foundation for the admissibility of the records.                             Midland


Funding,         LLC v. Stack, 2020- 1310 ( La.                  App.     1St Cir. 10/ 21/ 21),      2021   WL


4901976, at * 2 (        unpublished),   writ denied, 2022- 00038 ( La. 3/ 2/ 22), 333 So. 3d


833.


          St.    George,     by   way    of    affidavit,        states    that    he   is "   an    authorized




representative of Brilliant" and has " access to" and is " familiar with the business


records [ ofJ Brilliant, formerly known as Brenntag, Inc."                        St. George states that the


attached        sales   agreement   was "     prepared or obtained in the regular course of


business."       While St. George' s affidavit contains the assertion that he has "                    personal




knowledge,"        the affidavit contains no facts or information setting forth the basis of

his personal knowledge or his competency to testify to the matters stated in the


                                                     23
affidavit.   The affidavit does not identify St. George' s position of employment, if

any, with Brilliant. It is not clear if St. George is a business records custodian of

Brilliant or other qualified witness, nor is it clear if he is aware of the process by

which Brilliant stores its business records.   The affidavit does not disclose if St.


George has ever actually reviewed the Asset Purchase Agreement or has any

personal knowledge of its contents.


      An affirmative showing of competency as required by La. C. C. P. art. 967( A)

cannot be established without a predicate showing of personal knowledge.

Unifund CCR Partners, 134 So. 3d at 631.       St. George' s affidavit fails to establish


any predicate fact showing that he has personal knowledge of the sales agreement

and is competent to testify to the matters set forth in the affidavit.   Therefore, the


affidavit does not satisfy the requirements of Article 967( A), is not competent

summary judgment evidence, was properly excluded by the trial court, and will not

be considered by this court on de novo review.     See Unifund CCR Partners, 134


So. 3d at 632.


                                      DECREE


      For the reasons discussed herein, we affirm the trial court' s October 8, 2020


judgment.     All costs of this appeal are assessed against the appellants, Brilliant


National Services, Inc. and Coastal Chemical Company, LLC.

      AFFIRMED.